DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-18-2022 has been entered.
Status of the claims
	Claims 1,4-5 and 7-17 are currently pending in the application and are examined on the merits below.  
Specification
The disclosure is objected to because of the following informalities. In multiple locations the specification refers to the molecule AMV564 as “AMV6564” or “AMV264”. This appears to be a typographical error and the correct designation throughout the specification should refer to AMV564 only.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As interpreted the claim 1 requires a treatment cycle which essentially comprises a 12-day defined treatment cycle with the AMV-564 molecule. The claims 4, 5 describe that a treatment cycle encompasses 21 days. Thus, defined the claims 4, and 5 describe a treatment cycle of 21 days appears to broaden the claimed 5-2-5 treatment cycle. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evnin (WO2016196230) and further in view of Lindhofer et al (US20170224818A1).  Amended claim 1 describes a treatment protocol as a method for reducing MDSC cells and activating T cells in a human patient suffering from a solid tumor and also currently or previously treated with a T cell activating therapy. The method includes administration of the homo-dimeric polypeptide AMV564 subcutaneously at 5-150 ug/day on 5 consecutive days, no administration on two following days and administration at 5-150 ug/day on 5 additional consecutive days. As previously described the disclosure of Evnin describes a protein molecule which is identical to the AMV564 (SEQ ID NO: 1 homodimer) CD3-CD33 TandAb (tandem single chain Fv molecules) as Diabody 16 in (Evnin SEQ ID NO: 138, SCORE and 0014). With respect to the claim 1 Evnin discloses methods of treatment of CD33+ “diseases and conditions” among which are included immune suppressive states attributed to MDSC’s (0124). The molecules of the invention of Evnin are described as specific for “human” CD3 and CD33 and are utilized for methods for treatment of acute myelogenous leukemia (AML) (0045) (0020). The tandem diabody of Evnin are tested on human AML specimens (0060) and recognize a wide range of CD33 expressing cells even those with low CD33 expression (0122). It is therefore obvious that the disclosure of Evnin intends the use of the disclosed molecules to be implemented in methods of treatment for human patients specifically disclosed. The disclosure of Evnin further describes that the AMV564 (diabody 16) may be administered subcutaneously (0144) and the effective dose for a particular disclosed indication may be determined through known methods. In regards to the disclosure of a particular range of administration of 5-150ug of the AMV564, with the described time course the disclosure of Evnin describes a preclinical treatment protocol in a mouse model in which mice are injected with the AMV564 (5-50ug) on consecutive days for the purposes of testing treatment of human AML transferred to the immunodeficient mice. 
Additional limitations include that the treatment is coincident with a treatment with "a therapy that activates T cells", in which the patient suffers from a "solid" tumor with subcutaneous administration at 5-50 ug/day on at least 7 days over a 14-day period. Looking to the relevant disclosure of Evnin it is described that the tandem diabody having the SEQ ID NO: 1 (Evnin SEQ ID NO: 138) is administered in combination with a "checkpoint inhibitor" such as a PD-1 inhibitor. In regards to the claim 10, many PD-1 inhibitors are known in the art, some of which comprise monoclonal antibody therapeutics and are generally responsible for providing for increased T cell activation through blockade of the pro-apoptotic PD-1 x PDL-1 cell surface protein interactions on T cells (PD-1) and potentially cancer/tumor cells in a patient (Evnin 0146, p42)(Claim 10). With respect to treatment of a "solid" tumor Evnin similarly discloses the potential use of the tandem diabody as AMV564 with respect to lymphoma type of cancers, which is a type of solid tumor (Evnin 0038, 0124). Additionally, Evnin {00143) discloses that the AMV564 in some embodiments may be utilized for the treatment of (solid) tumor invasion or metastasis which are promoted by MDSC cells in tumor microenvironments. Therefore, based on the disclosure of Evnin, it would be obvious to attempt to utilize the tandem dual CD3-CD33 T cell engager/director to treat solid tumors for the purposes of not only eliminating tumor cells which may express the CD33 antigen, but also cells such as MDSC which express CD33 and contribute to a T cell immunosuppressive state or local environment in the tumor itself. Removal of such cells would therefore augment the tumor killing mechanisms of redirected T cells further through removal of inhibitory factors.
 In as much as the applicant argues that the disclosure of Evnin does not disclose the particular claimed dose, and dose interval of claim 1, based on the wide range of dose (30 fold) and schedule it appears that this describes an optimization schema that may be proposed for a clinical trial.  With respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response. Therefore, the determination of the optimum characterization of a particular dosing regimen of the instantly claimed antibody would have been a matter well within the purview of one of ordinary skill in the art, at the time of the invention, through no more than routine experimentation and guidance taught by Evnin. In as much as applicant argues that this is not the case, the further disclosure of Lindhofer is concerned with the subcutaneous administration of bi-specific antibody, including TandAb (0065) which may specifically recognize CD33 (CD3 x CD33 bispecific) (0025)for the treatment of cancer. The disclosure of Lindhofer particularly describes that amounts as low as 5ug starting doses for cancer therapy utilizing bispecific antibodies are known in the art to be employed in the art (0103) and that a starting dose of bispecific may be 50-150ug in a treatment cycle. In regards to the dosing schedule presented, the disclosure of Lindhofer describes that the dosing regimen utilizing for example the 5ug-150ug starting doses as presented above, may be administered subcutaneously , and then consecutively administering an additional dose which may be unaltered in terms of previous dose amount (0039), every 1-10 days, for instance every 5 days at a dose of for example 75 ug bispecific antibody (TandAb CD3 x CD33). The disclosure of Lindhofer further describes that a treatment cycle may be for example daily administration of TandAb for 5 days for example, which is interrupted with a period without bispecific antibody (0035). In one instance the pause between injections may be 1-3 days. Thus, considering the disclosure of Evnin which discloses the general use of the AMV564 molecule for the purposes of treating cancer and reducing MDSC cells in human cancer subjects and the disclosure of Lindhofer which describes dosing (amount) schedules (timing) which encompass the claimed ranges, it would be obvious to arrive at the claimed method as in instant claim 1. One would be motivated to arrive at the method to allow for testing of a variety of dosing schema in a clinical trial for example that is structured to assess safety and/or efficacy of the AMV564 molecule in treatment of various cancers through targeting of the MDSC cells or directly targeting CD33 expressing cells such as AML cells. Particularly a 2-day rest period would allow for logistically convenient 5 day “workweek” dosing and 2 day “weekend” rest period.
With respect to the claims 4, 5 the disclosure of Lindhofer describes that a patient may receive a “several” treatment cycles (0035) one time period encompassing presented as 21 days (0191). Thus, it would be obvious to utilize previously presented treatment cycle for testing efficacy of a bi-specific antibody, to determine safety or efficacy parameters, and then reassess the subject after each treatment cycle flexibly altering the dosing parameter in the next treatment cycle if necessary (for example ug dose levels).  
In regards to the claim 7 as described above for claim 1 the dose amount of for example 5ug or 150 ug is made obvious by the disclosure of Lindhofer and Evnin.
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Evnin and Lindhofer as applied to claim 1 above, and further in view of Slaney (Cancer Discovery, August 2018). Evnin describes all the limitations of claim 1 as described above but does not describe coadministration with a CAR-Tor CTL therapy for treatment of solid tumors. As CAR-T
administrations are typically comprised of active engineered CD4+ and/or CD8+ effector cells
they will be considered for the purposes of clarity to comprise CTL (cytotoxic T lymphocytes)
and therefore, be a form of CTL therapy (Slaney Table 1, effector cell types). Slaney describes
that CART cell therapy has produced good effects with certain blood cancers but results for the
solid cancers are generally poor, with MDSC cells potentially producing inhibitory factors that
hamper the functioning of successfully recruited (via BITEs) or targeted (CART) T cells at local
tumor microenvironments (Slaney p929 column2). As Evnin describes the usefulness of
AMV564 for the destruction of MDSC cells (through the direction of CTL to destroy the MDSC
expressing CD33) it would be obvious to combine the AMV564 with another treatment which
may directly target cells which may not particularly express the CD33 antigen for purpose of
removing the inhibitory effects of MDSC therefore enhancing the cytotoxic effects of the
specifically, targeted CAR-T CTL.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evnin and Lindhofer as applied to claim 1 above, and further in view of Stromnes (Gut 2014; 63:1769-1781). Evnin does not particularly describe that the tumor treated may comprise pancreatic cancer for example. The reference of Stromnes describes that the tumor type pancreatic ductal adenocarcinoma (PDA) which is described as typically immunologically inert, which is potentiated by the presence of suppressor cells, as such MDSC cells (Stromnes 1770). Stromnes illustrates that the depletion of said cells in mice PDA model results in the potentiation of existing T cell responses. The cells in the mouse are correlated to CD33 expressing cells in the human (p 1780 col 1), and it is suggested that the eradication of said cells may be useful to stimulate an endogenous T cell response in subjects when combined with other immunomodulatory strategies such as anti-PD1/PDL1 therapy (p 1780, last paragraph). It would be obvious therefore to utilize the teaching of Evnin which describes that AMV564 may be useful in depletion of MDSC cells and that of Slaney which describes the potential benefits of depleting such cells in PDA in combination with for example an anti-PD1 antibody for the purpose of abrogating the inhibitory effects of tumor resident MDSC cells.
Claim(s) 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Evnin and Lindhofer as applied to claim 1 above, and further in view of Cao (WO2016100882). The disclosure of Evnin et al describe all the limitations of claims 12-17 , but does not specifically describe that a checkpoint inhibitor that is co-administered with the AMV564 may be pembrolizumab (Keytruda) at the particular dose and schedule as describe in the instant claims. The disclosure of Cao describes combination therapies for cancer , including CD33+ cancer which include a cancer antigen targeted therapeutic in combination with a checkpoint inhibitor such as pembrolizumab (p43 7-14) which is administered at a potential appropriate dose of 300mg every 3 weeks through an intravenous route of administration. It would be obvious to utilize a previously disclosed PD-1 inhibitor (“checkpoint inhibitor”) such as pembrolizumab using a previously disclosed dose and timing schedule appropriate for combination therapy for cancer as is disclosed by Cao.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4-5 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10626190 in view of Evnin, Lindhofer and as appropriate Stromnes, Slaney and Cao as described above. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 and 8 claim a protein tandem diabody which binds to human CD33 and human CD3. The sequence of the tandem diabody is claimed as potentially the sequence of 8(x). The sequences that correspond to these VH and VL domains are found to be components to the sequences of the diabody 16 (see specification table 7) which is also found to correspond to the instant claim 1 AMV564 SEQ ID NO: 1. As the patent claims an identical bispecific CD3/CD33 directed Tandem diabody it would be obvious considering the disclosure of Evnin, Slaney and Stromnes to utilize said antibody for the purposes of reducing MDSC cells and activating T cells in solid tumors, such as pancreatic
cancer in the dosing regimens claimed, in conjunction with a therapy which activates T cells
such as CAR-T therapy, CTL therapy or antibody therapy for the reasons cited above.
	Similarly Claim 1-11 are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9212225 and further in view of Evnin, Stromnes, and Slaney. The SEQ ID NO: 113 of the '225 patent corresponds to tandem diabody 16 which is identical to the claimed homodimer AMV564 SEQ ID NO: 1 of the instant claim. As the patent claims an identical bispecific CD3/CD33 directed Tandem diabody it would be obvious considering the disclosure of Evnin, Slaney and Stromnes to utilize said antibody for the purposes of reducing MDSC cells and activating T cells in solid tumors, such as pancreatic
cancer in the dosing regimens claimed, in conjunction with a therapy which activates T cells
such as CAR-T therapy, CTL therapy or antibody therapy for the reasons cited above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-5 and 7-17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection of record includes additional references and rationale for the inclusion of the dosing and timing schedules as instantly claimed as described in detail above. 
Conclusion
	Summary: No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644    

/AMY E JUEDES/             Primary Examiner, Art Unit 1644